EXHIBIT 10.2

[Dealer
Dealer Address]

[Morgan Stanley & Co. LLC
1585 Broadway, 5th Floor
New York, NY 10036]1

[__________], 2019

To: Zynga Inc.

699 Eighth Street

San Francisco, CA 94103
Attention: [Chief Financial Officer]

Telephone No.: (855) 449-9642
Facsimile No.: [__________]

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [Morgan
Stanley & Co. LLC]2 [_______] (“Dealer”) and Zynga Inc., a Delaware corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”).  This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.  Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Counterparty and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
[__________], 2019 (the “Offering Memorandum”) relating to the [___]%
Convertible Senior Notes due 2024 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD [600,000,000] (as increased by [up to]3 an aggregate principal
amount of USD [90,000,000] [if and to the extent that]4[pursuant to the exercise
by]5 the Initial Purchasers (as defined herein) [exercise]6[of]7 their option to
purchase additional Convertible Notes pursuant to the Purchase Agreement (as
defined herein)) pursuant to an Indenture [to be]8 dated [__________], 2019
between Counterparty and [___________], as trustee (the “Indenture”).  In the
event of any inconsistency between the terms defined in the Offering Memorandum,
the Indenture and this Confirmation, this Confirmation shall govern.  The
parties acknowledge that this Confirmation is entered into on the date hereof
with the understanding that (i) definitions set forth in the Indenture which are
also defined herein by reference to the Indenture and (ii) sections of the
Indenture that are referred to herein will conform to the descriptions thereof
in the Offering Memorandum.  If any such definitions in the Indenture or any
such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation.  The parties further acknowledge that
the Indenture section numbers used herein are based on the [draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties]9[Indenture as executed]10.  Subject to the foregoing, references to the
Indenture

 

1 

Include for Morgan Stanley

2 

Include for Morgan Stanley

3 

Include in the Base Call Option Confirmation.

4 

Include in the Base Call Option Confirmation.

5 

Include in the Additional Call Option Confirmation.

6 

Include in the Base Call Option Confirmation.

7 

Include in the Additional Call Option Confirmation.

8 

Insert if Indenture is not completed at the time of the Confirmation.

9 

Include in the Base Call Option Confirmation.  Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

10 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.

--------------------------------------------------------------------------------

herein are references to the Indenture as in effect [on the date hereof and] on
the date of its execution, [respectively,] and if the Indenture is amended or
supplemented following such date (other than any amendment or supplement (x)
pursuant to Section 10.01(m) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Convertible
Notes in the Offering Memorandum or (y) pursuant to Section 14.07 of the
Indenture, subject, in the case of this clause (y), to the second paragraph
under “Method of Adjustment” in Section 3), any such amendment or supplement
will be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing. For the purposes of the Equity Definitions, the
Transaction shall be deemed to be a Share Option Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.  This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form but without
any Schedule except for (a) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine) and the election
of USD as the Termination Currency; [and] (b) (i) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer
with a “Threshold Amount” of three percent of Dealer’s shareholders’ equity;
provided that “Specified Indebtedness” shall not include obligations in respect
of deposits received in the ordinary course of Dealer’s banking business, (ii)
the phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) and (iii) the following language shall
be added to the end thereof “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay;” [and (c) (1) the
election of an executed guarantee of [__________] (“Guarantor”) dated as of the
Trade Date in substantially the form attached hereto as Annex A as a Credit
Support Document and (2) the designation of Guarantor as Credit Support Provider
in relation to Dealer]11.

In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates.  The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement. If there exists any ISDA Master Agreement between
Dealer and Counterparty or any confirmation or other agreement between Dealer
and Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

2.  The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

Trade Date: [__________], 2019

Effective Date: The second Exchange Business Day immediately prior to the
Premium Payment Date

Option Style: “Modified American”, as described under “Procedures for Exercise”
below

Option Type: Call

Buyer: Counterparty

Seller: Dealer

Shares: The common stock of Counterparty, par value USD 0.00000625 per
share  (Exchange symbol “ZNGA”).

 

11 

Include if Dealer is not the highest rated entity in group, typically from the
Parent.

 

2

--------------------------------------------------------------------------------

Number of Options: [_______]12.  For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty.  In no event
will the Number of Options be less than zero.

Applicable Percentage: [__]%

Option Entitlement: A number equal to the product of the Applicable Percentage
and [______]13.

Strike Price: USD [______]

Cap Price: USD [______]

Premium: USD [______]

Premium Payment Date: [__________], 2019

Exchange: The NASDAQ Global Select Market

Related Exchange(s): All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of such section.

Excluded Provisions: Section 14.04(h) and Section 14.03 of the Indenture.

Procedures for Exercise.

Conversion Date: With respect to any conversion of a Convertible Note (other
than (1) any conversion of Convertible Notes with a Conversion Date occurring
prior to the Free Convertibility Date, (2) any conversion of Convertible Notes
occurring on or after the Free Convertibility Date in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) and (3) any
conversion of Convertible Notes occurring on or after the Free Convertibility
Date in connection with a “Redemption Notice” (as defined in the Indenture) (any
such conversion described in (1), (2) or (3) above, an “Early Conversion”), to
which the provisions of Section 9(i)(i) of this Confirmation shall apply), the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that if Counterparty has
not delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

Free Convertibility Date: [March 1], 2024

 

12 

For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes.  For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

13 

Insert the initial Conversion Rate for the Convertible Notes.

 

3

--------------------------------------------------------------------------------

Expiration Time: The Valuation Time

Expiration Date: [June 1], 2024, subject to earlier exercise.

Multiple Exercise: Applicable, as described under “Automatic Exercise” below.

Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date occurring on or after the Free Convertibility Date, in
respect of which a Notice of Conversion that is effective as to Counterparty has
been delivered by the relevant converting Holder, a number of Options equal to
[(i)] the number of Convertible Notes in denominations of USD 1,000 as to which
such Conversion Date has occurred [minus (ii) the number of Options that are or
are deemed to be automatically exercised on such Conversion Date under the Base
Call Option Transaction Confirmation letter agreement dated [__________], 2019
between Dealer and Counterparty (the “Base Call Option Confirmation”),]14 shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise: Notwithstanding anything to the contrary in the Equity
Definitions or under “Automatic Exercise” above, in order to exercise any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, Counterparty must notify Dealer in writing
(which, for the avoidance of doubt, may be by email) before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the Expiration Date
specifying the number of such Options; provided that, notwithstanding the
foregoing, such notice (and the related exercise of Options hereunder) shall be
effective if given after the applicable notice deadline specified above but
prior to 5:00 P.M., New York City time, on the fifth Exchange Business Day
following such notice deadline, in which event the Calculation Agent shall have
the right to adjust Dealer’s delivery obligation hereunder and the Settlement
Date in a commercially reasonable manner, with respect to the exercise of such
Options, as appropriate to reflect the additional commercially reasonable costs
(limited to losses as a result of hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities, with such
adjustments made assuming that Dealer maintains commercially reasonable hedge
positions (including the unwinding of any hedge position), solely resulting from
Dealer not having received such notice prior to such notice deadline (it being
understood that the adjusted delivery obligation described in the preceding
proviso can never be less than zero and can never require any payment by
Counterparty); provided further that if the Relevant Settlement Method for such
Options is (x) Net

 

14 

Include for Additional Call Option Confirmation only.

 

4

--------------------------------------------------------------------------------

Share Settlement and the Specified Cash Amount (as defined below) is not USD
1,000, (y) Cash Settlement or (z) Combination Settlement, Dealer shall have
received a separate notice (the “Notice of Final Settlement Method”) (which, for
the avoidance of doubt, may be by email) in respect of all such Convertible
Notes before 5:00 p.m. (New York City time) on the Free Convertibility Date
specifying (1) the Relevant Settlement Method for such Options, and (2) if the
settlement method for the related Convertible Notes is not Settlement in Shares
or Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”). If Counterparty fails to timely provide such Notice of
Final Settlement Method, it shall be deemed to have provided a Notice of Final
Settlement Method indicating that the Relevant Settlement Method is Net Share
Settlement and that the settlement method for the related Convertible Notes is
the Default Settlement Method (as defined below). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes that is not the Default Settlement Method.

Valuation Time: At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its commercially
reasonable discretion.

Market Disruption Event: Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts on any Related Exchange
relating to the Shares.”

Settlement Terms.

Settlement Method: For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Dealer of the
Relevant Settlement Method in the Notice of Final Settlement Method for such
Option.

 

5

--------------------------------------------------------------------------------

Relevant Settlement Method: In respect of any Option:

(i) if Counterparty has elected (or, in the case of the Default Settlement
Method, is deemed to have elected) to settle its conversion obligations in
respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000 (such settlement method, the “Default Settlement
Method”), then, for each of the cases in clause (A) (Settlement in Shares),
clause (B) (Low Cash Combination Settlement) and clause (C) (Default Settlement
Method), the Relevant Settlement Method for such Option shall be Net Share
Settlement;

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

Net Share Settlement: If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Valid Day, divided by (b) the Relevant Price on such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.

Combination Settlement: If Combination Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will pay or deliver, as the case

 

6

--------------------------------------------------------------------------------

may be, to Counterparty, on the relevant Settlement Date for each such Option:

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

(ii) Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement: If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of the Equity Definitions,
Dealer will pay to Counterparty, on the relevant Settlement Date for each such
Option, an amount of cash (the “Cash Settlement Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (i)
the Daily Option Value for such Valid Day, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the
Cash Settlement Amount for any Option exceed the Applicable Limit for such
Option.

 

7

--------------------------------------------------------------------------------

Daily Option Value: For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) (A) the lesser of the Relevant
Price on such Valid Day and the Cap Price, less (B) the Strike Price on such
Valid Day; provided that if the calculation contained in clause (ii) above
results in a negative number, the Daily Option Value for such Valid Day shall be
deemed to be zero.  In no event will the Daily Option Value be less than zero.

Applicable Limit: For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the aggregate of (A) the amount of
cash, if any, paid to the Holder of the related Convertible Note upon conversion
of such Convertible Note and (B) the number of Shares, if any, delivered to the
Holder of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.  Counterparty shall notify Dealer (which notice may, for
the avoidance of doubt, be by email) of such amount of cash, if any, and number
of Shares, if any, prior to the Settlement Date.

Applicable Limit Price: On any day, the opening price as displayed under the
heading “Op” on Bloomberg page ZNGA <equity> (or any successor thereto).

Valid Day: A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.

Scheduled Valid Day: A day that is scheduled to be a Valid Day on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading.  If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a Business Day.

Business Day: Any day other than a Saturday, a Sunday or a day on which the
Federal Reserve Bank of New York is authorized or required by law or executive
order to close or be closed.

Relevant Price: On any Valid Day, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page ZNGA  <equity>
AQR (or its equivalent successor if such page is not available) in respect of
the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time of the Exchange on such Valid Day (or if such volume-weighted
average price is unavailable at such time, the market value of one Share on such
Valid Day, as determined by the Calculation Agent in a commercially reasonable
manner using, if practicable, a volume-weighted average method). The Relevant
Price will be

 

8

--------------------------------------------------------------------------------

determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Settlement Averaging Period: For any Option and regardless of the Settlement
Method applicable to such Option, the 40 consecutive Valid Days commencing on,
and including, the 41st Scheduled Valid Day immediately prior to the Expiration
Date.

Settlement Date: For any Option, the second Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.

Settlement Currency: USD

Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Settled”.  “Share Settled” in relation to any Option means that Net Share
Settlement or Combination Settlement is applicable to that Option.

Representation and Agreement: Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price,” “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture).  For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the sixth sentence of Section

 

9

--------------------------------------------------------------------------------

14.04(c) of the Indenture or the fourth sentence of Section 14.04(d) of the
Indenture).

Method of Adjustment: Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions (and, for the
avoidance of doubt, subject to Section 9(x) of this Confirmation, in lieu of any
adjustments pursuant to Section 11.2(c) of the Equity Definitions), upon any
Potential Adjustment Event, the Calculation Agent shall make a corresponding
adjustment in respect of any adjustment to the Convertible Notes under the
Indenture to any one or more of the Strike Price, Number of Options and Option
Entitlement.

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:

(i) if the Calculation Agent in good faith and in a commercially reasonable
manner disagrees with any adjustment to the Convertible Notes that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant to Section 14.05 of the Indenture, Section 14.07 of
the Indenture or any supplemental indenture entered into thereunder or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine in good faith and in a commercially
reasonable manner the adjustment to be made to any one or more of the Strike
Price, Number of Options and Option Entitlement; provided that, notwithstanding
the foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall in good faith and in a
commercially reasonable manner make an adjustment, consistent with the
methodology set forth in the Indenture, to the terms hereof in order to account
for such Potential Adjustment Event;

(ii) in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner,

 

10

--------------------------------------------------------------------------------

have the right to adjust any one or more of the Strike Price, Number of Options
and Option Entitlement as appropriate to reflect reasonable costs documented in
reasonable detail (including, but not limited to, hedging mismatches and market
losses customary for transactions of this type) and expenses that would be
incurred by Dealer assuming Dealer is maintaining a commercially reasonable
hedge position (subject to the requirements set forth under Hedging Adjustments
below) as a result of such event or condition not having been publicly announced
prior to the beginning of such period; and

(iii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall,  in good faith and in
a commercially reasonable manner, have the right to adjust any one or more of
the Strike Price, Number of Options and Option Entitlement as appropriate to
reflect the reasonable costs documented in reasonable detail (including, but not
limited to, hedging mismatches and market losses customary for transactions of
this type) and expenses that would be incurred by Dealer assuming dealer is
maintaining a commercially reasonable hedge position (subject to the
requirements set forth under Hedging Adjustments below) as a result of such
Potential Adjustment Event Change.

Dilution Adjustment Provisions: Sections 14.04(a), (b), (c), (d) and (e) and
Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of the
Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Share Exchange Event” in Section
14.07(a) of the Indenture.

Tender Offers: Applicable; provided that notwithstanding Section 12.1(d) of the
Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture.

 

11

--------------------------------------------------------------------------------

Consequences of Merger Events/

Tender Offers: Notwithstanding Section 12.2 and Section 12.3 of the Equity
Definitions, upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make in a commercially reasonable manner a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,
Number of Options and Option Entitlement to the extent that an analogous
adjustment is required to be made pursuant to the Indenture in respect of such
Merger Event or Tender Offer, subject to the second paragraph under “Method of
Adjustment”; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to any Excluded
Provision; provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia, then, in either case, subject to Section 9(l), Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s commercially
reasonable election; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.

Consequences of Announcement Events: Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, the definition of “Modified Calculation Agent
Adjustment” set forth in Section 12.3 of the Equity Definitions shall be
modified in the following manner: (x) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”, (y)
the phrase “exercise, settlement, payment or any other terms of the Transaction
(including, without limitation, the spread)” shall be replaced with the phrase
“Cap Price (provided that in no event shall the Cap Price be less than the
Strike Price)”, and the words “whether within a commercially reasonable (as
determined by the Calculation Agent) period of time prior to or after the
Announcement Event,” shall be inserted prior to the word “which” in the seventh
line, and (z) for the avoidance of doubt, the Calculation Agent shall in a
commercially reasonable manner determine whether the relevant Announcement Event
has had a material economic effect on the Transaction (and, if so, shall adjust
the Cap Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it

 

12

--------------------------------------------------------------------------------

being understood that any adjustment in respect of an Announcement Event shall
take into account any earlier adjustment relating to the same Announcement
Event.  An Announcement Event shall be an “Extraordinary Event” for purposes of
the Equity Definitions, to which Article 12 of the Equity Definitions is
applicable.

Announcement Event: (i) The public announcement by (x) any Valid Third-Party
Entity of any transaction or event that the Calculation Agent determines is
reasonably likely to be completed and that, if completed, would constitute a
Merger Event or Tender Offer (it being understood and agreed that in determining
whether such transaction or event is reasonably likely to be completed, the
Calculation Agent shall take into consideration the effect of the relevant
announcement on the Shares and/or options relating to the Shares and, if such
effect is material, shall deem such transaction or event to be reasonably likely
to be completed), (y) Issuer or any subsidiary thereof of any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 33%, in the case of a potential acquisition, or 50%, in
the case of a potential disposition, of the market capitalization of Issuer as
of the date of such announcement (an “Acquisition Transaction”) or (z) Issuer,
any subsidiary of Issuer or any Valid Third-Party Entity of the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction (in the
case of a Valid Third-Party Entity, that the Calculation Agent determines is
capable, financially and otherwise, of consummating the relevant Merger Event,
Tender Offer or Acquisition Transaction, it being understood and agreed that in
making such determination, the Calculation Agent shall take into consideration
the effect of the relevant announcement on the Shares and/or options relating to
the Shares and, if such effect is material, shall deem such entity to be capable
of consummating the relevant Merger Event, Tender Offer or Acquisition
Transaction), (ii) the public announcement by Issuer of an intention to explore
strategic alternatives that may include a Merger Event or Tender Offer or an
Acquisition Transaction or (iii) any subsequent public announcement by any Valid
Third-Party Entity, Issuer or any subsidiary of Issuer of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent in a commercially reasonable manner. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the

 

13

--------------------------------------------------------------------------------

remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions; provided that Section 12.1(d) of the
Equity Definitions is hereby amended by replacing “10%” with “20%” in the third
line thereof.

Valid Third-Party Entity: In respect of any transaction, any third party that
the Calculation Agent in good faith and in a commercially reasonable manner
determines has a bona fide intent to enter into or consummate such transaction
(it being understood and agreed that in determining whether such third party has
such a bona fide intent, the Calculation Agent shall take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares and, if such effect is material, may deem such
third party to have a bona fide intent).

Nationalization, Insolvency or Delisting: Cancellation and Payment (Calculation
Agent Determination); provided that, in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it will also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”, (iii) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption, effectiveness or promulgation of
new regulations authorized or mandated by existing statute)”, and (iv) adding
the words “provided that in the case of clause (Y) hereof and any law,
regulation or interpretation, the consequence of such law, regulation or
interpretation is applied consistently by Dealer to all of its similarly
situated counterparties and/or similar transactions;” after the semi-colon in
the last line thereof.

Failure to Deliver: Applicable

Hedging Disruption: Applicable; provided that:

 

14

--------------------------------------------------------------------------------

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging: Not applicable

Hedging Party: For all applicable Additional Disruption Events, Dealer.

Determining Party: For all applicable Extraordinary Events, Dealer; provided
that when making any determination or calculation as “Determining Party,” Dealer
shall be bound by the same obligations relating to required acts of the
Calculation Agent as set forth in Section 1.40 of the Equity Definitions and
this Confirmation as if Determining Party were the Calculation Agent.

Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty (which may be by email), Determining Party
will promptly (but in any event within five Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making such
determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such information.

All calculations and determinations made by Determining Party shall be made in
good faith and in a commercially reasonable manner.

Non-Reliance: Applicable

Agreements and Acknowledgments

Regarding Hedging Activities: Applicable

 

15

--------------------------------------------------------------------------------

Hedging Adjustment: For the avoidance of doubt, whenever the Determining Party
or Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Determining Party or Calculation Agent, as the case may be, shall
make such adjustment by reference to the effect of such event on Dealer assuming
that Dealer maintains a commercially reasonable hedge position.

Additional Acknowledgments: Applicable

4.  Calculation Agent. Dealer; provided that, following the occurrence and
during the continuance of an Event of Default of the type described in Section
5(a)(vii) of the Agreement with respect to which Dealer is the sole Defaulting
Party, Counterparty shall have the right to designate a nationally recognized
independent equity derivatives dealer to replace Dealer as the Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty (which may be by email), the
Calculation Agent will promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such adjustment, determination or calculation (including
any assumptions used in making such adjustment, determination or calculation),
it being understood that in no event will the Calculation Agent be obligated to
share with Counterparty any proprietary or confidential data or information or
any proprietary or confidential models used by it in making such adjustment,
determination or calculation or any information that is subject to an obligation
not to disclose such information.

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.

5.  Account Details.

(a)  Account for payments to Counterparty:

Bank: [____________]

ABA#: [____________]

Acct No.: [____________]

Beneficiary:   [____________]

Ref: [____________]

Account for delivery of Shares to Counterparty:

[____________]

 

16

--------------------------------------------------------------------------------

(b)  Account for payments to Dealer:

[Bank: Citibank, N.A.

SWIFT: CITIUS33

Bank Routing: 021-000-089

Acct Name:  Morgan Stanley and Co.

Acct No.: 30632076]15

[________]

Account for delivery of Shares from Dealer:

To be provided.

6.  Offices.

(a)  The Office of Counterparty for the Transaction is:  Inapplicable,
Counterparty is not a Multibranch Party.

(b)  The Office of Dealer for the Transaction is: [New York]16 [________]

7.  Notices.

(a)  Address for notices or communications to Counterparty:

Zynga Inc.

699 Eighth Street

San Francisco, CA 94103
Attention: [Chief Financial Officer]
Telephone No.: (855) 449-9642
Facsimile No.:     [____________]

(b)  Address for notices or communications to Dealer:

[Morgan Stanley & Co. LLC

1585 Broadway, 4th Floor

New York, NY 10036

Attention: David Oakes

Telephone: (212) 761-5319

Facsimile: (212) 404-9480

Email:  David.Oakes@morganstanley.com]17

[____________________]
Attention: [____________]
Telephone: [____________]
Facsimile: [____________]
Email:  [____________]

With a copy to:

[Morgan Stanley & Co. LLC

1221 Avenue of the Americas, 34th Floor

New York, NY 10020

Attention: Steven Seltzer

Telephone: (212) 761-1719

Facsimile: (212) 404-9480

 

15 

Include for Morgan Stanley

16 

Include for Morgan Stanley

17 

Include for Morgan Stanley

 

17

--------------------------------------------------------------------------------

Email:   [Steven.Seltzer1@morganstanley.com]]18

[____________________]
Attention: [____________]
Telephone: [____________]
Facsimile: [____________]
Email:  [____________]

8.  Representations and Warranties.

(a)  Representations and Warranties of Counterparty.  Each of the
representations and warranties of Counterparty set forth in Section 1 of the
Purchase Agreement (the “Purchase Agreement”)] dated as of [__________], 2019,
among Counterparty, Morgan Stanley & Co. LLC and [__________], as
representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein.  Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date,
in lieu of the representations set forth in Section 3(a) of the Agreement, that:

(i)  Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(ii)  Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(iii)  No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

(iv)  Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(v)  Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(vi)  Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Counterparty or the Shares.

 

18 

Include for Morgan Stanley

 

18

--------------------------------------------------------------------------------

(vii)  To the knowledge of the Counterparty, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares (except for filings of any Form 13F, Schedule
13D or Schedule 13G under the Exchange Act); provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer.

(viii)  Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

(ix)  The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(x)  On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(b)  Representations and Warranties of Dealer.  Dealer hereby represents and
warrants to Counterparty on the date hereof and on and as of the Premium Payment
Date, in lieu of the representations set forth in Section 3(a) of the Agreement,
that:

(i)  Dealer has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Dealer’s part; and this Confirmation has been duly and validly
executed and delivered by Dealer and constitutes its valid and binding
obligation, enforceable against Dealer in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

(ii)  Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Dealer hereunder will conflict with or result
in a breach of (1) the certificate of incorporation or by‑laws (or any
equivalent documents) of Dealer, or (2) any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or (3) any agreement or instrument to which Dealer or any of its
subsidiaries is a party or by which Dealer or any of its subsidiaries is bound
or to which Dealer or any of its subsidiaries is subject, or (4) constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

(iii)  No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Dealer of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act or state securities laws.

 

19

--------------------------------------------------------------------------------

(iv)  Dealer is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(v)  On each of the Trade Date and the Premium Payment Date, Dealer is not
“insolvent” (as such term is defined under Section 101(32) of the Bankruptcy
Code.

9.  Other Provisions.

(a)  Opinions.  Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Premium Payment Date, with respect to the due incorporation,
existence and good standing of the Counterparty in Delaware, the due
authorization, execution and delivery of this Confirmation, and, in respect of
the execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any material agreement required to be filed as an
exhibit to the Counterparty’s Annual Report on Form 10-K.  Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

(b)  Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than [__]19
million (in the case of the first such notice) or (ii) thereafter more than
[__]20 million less than the number of Shares included in the immediately
preceding Repurchase Notice.  Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all commercially reasonable losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees of one outside counsel in each
relevant jurisdiction), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any commercially reasonable out-of-pocket legal or other expenses
incurred (and supported by invoices or other documentation setting forth in
reasonable detail such expenses) in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing.  If any suit, action, proceeding (including any governmental
or regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the commercially reasonable fees and expenses of such counsel related to
such proceeding.  Counterparty shall not be liable to the extent that the
Indemnified Person fails to notify Counterparty within a commercially reasonable
period of time after any action is commenced against it in respect of which
indemnity may be sought hereunder.  In addition, Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there

 

19 

Insert the number of Shares outstanding that would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.

20 

Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.

 

20

--------------------------------------------------------------------------------

be a final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any commercially reasonable loss or
liability by reason of such settlement or judgment.  Counterparty shall not,
without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified
Person.  Counterparty shall not be liable for any losses, claims, damages or
liabilities (or expenses relating thereto) of any Indemnified Person that result
from the bad faith, gross negligence, willful misconduct or fraud of such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities.  The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Person at law or in equity.  The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

(c)  Regulation M.  Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M.  Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

(d)  No Manipulation.  Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to manipulate the price of
the Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.

(e)  Transfer or Assignment.

(i)  Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)  With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

(B)  Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended) (the “Revenue Code”);

(C)  Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

(D)  Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the

 

21

--------------------------------------------------------------------------------

Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)  An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F)  Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)  Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)  Dealer may transfer or assign (a “Transfer”) all or any part of its rights
or obligations under the Transaction (A) without Counterparty’s consent, to any
affiliate of Dealer (1) that has a long-term issuer rating that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment,
or (2) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer or its ultimate parent generally
for similar transactions, by Dealer or its ultimate parent (provided that in
connection with any Transfer pursuant to clause (A)(2) hereof, the guarantee of
any guarantor of the relevant transferee’s obligations under the Transaction
shall constitute a Credit Support Document under the Agreement) or (B) with
Counterparty’s consent (such consent not to be unreasonably withheld or
delayed), to any third party financial institution that is a recognized dealer
in the market for U.S. corporate equity derivatives and that has a long-term
issuer rating equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that, in the case of any Transfer (I) such a
Transfer shall not occur unless an Event of Default, Potential Event of Default
or Termination Event will not occur as a result of such Transfer; (II) at the
time of such Transfer either (i) each of Dealer and the transferee in any such
Transfer is a “dealer in securities” within the meaning of Section 475(c)(1) of
the Revenue Code or (ii) the Transfer does not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Revenue Code; and (III)
after any such Transfer (a) Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
Tax, receive from the transferee or assignee on any payment date or delivery
date (after accounting for amounts paid by the transferee or assignee under
Section 2(d)(i)(4) of the Agreement as well as such withholding or deduction) an
amount or a number of Shares, as applicable, lower than the amount or the number
of Shares, as applicable, that Dealer would have been required to pay or deliver
to Counterparty in the absence of such Transfer (except to the extent such lower
amount or number results from a change in law after the date of such Transfer),
and (b) Dealer shall cause the transferee or assignee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Counterparty to permit Counterparty to make any necessary
determinations pursuant to clause (III)(a) of this proviso; provided further
that Dealer shall promptly provide written notice to Counterparty following such
Transfer.  If at any time at which (A) the Section 16 Percentage exceeds 7.5%,
(B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day

 

22

--------------------------------------------------------------------------------

as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists.  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party).  The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.  The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding.  The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

(iii)  Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations.  Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)  Staggered Settlement.  If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by written notice to
Counterparty (which, for the avoidance of doubt, may be by email) on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows; provided
that in no event shall any Staggered Settlement Date be later than the
Expiration Date:

 

23

--------------------------------------------------------------------------------

(i)  in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

(ii)  the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

(iii)  if the Net Share Settlement terms or the Combination Settlement terms set
forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares otherwise
deliverable on such Nominal Settlement Date will be allocated among such
Staggered Settlement Dates as specified by Dealer in the notice referred to in
clause (i) above.

(g)  [Insert Dealer agency boilerplate, if applicable.] [Reserved.]21

(h)  Reserved.

(i)  Additional Termination Events.

(i)  Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder:

(A) Counterparty shall, within seven Scheduled Trading Days of the Conversion
Date for such Early Conversion, provide written notice (an “Early Conversion
Notice”) to Dealer specifying the number of Convertible Notes surrendered for
conversion on such Conversion Date (such Convertible Notes, the “Affected
Convertible Notes”), and the giving of such Early Conversion Notice shall
constitute an Additional Termination Event as provided in this clause (i)[, and
any Early Conversion Notice delivered to Dealer pursuant to the Base Call Option
Confirmation shall be deemed to be an Early Conversion Notice pursuant to this
Confirmation and the terms of such Early Conversion Notice shall apply, mutatis
mutandis, to this Confirmation]22; provided that any such Early Conversion
Notice shall contain an acknowledgment by Counterparty of its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act and the rules and regulations thereunder in respect of the
delivery of such Early Conversion Notice; provided further that the provisions
of this Section 9(i)(i) shall not apply to any Affected Convertible Note (i)
with respect to which Counterparty has elected the “Exchange in Lieu of
Conversion” option pursuant to Section 14.12 of the Indenture and (ii) that has
been accepted by the designated financial institution pursuant to Section 14.12
of the Indenture, except to the extent that Counterparty notifies Dealer, within
five Scheduled Trading Days of the then applicable conversion settlement date
determined pursuant to Section 14.02(c) of the Indenture, that (x) such
financial institution has failed to pay or deliver, as the case may be, the
consideration due upon conversion of such Affected Convertible Note, or (y) such
Affected Convertible Note is subsequently resubmitted to Counterparty for
conversion in accordance with the terms of the Indenture;

(B) upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than the later of (x) one Scheduled Trading Day following
the

 

21 

Include for Morgan Stanley.

22 

Include in Additional Call Option Confirmation only.

 

24

--------------------------------------------------------------------------------

Conversion Date for such Early Conversion and (y) the date on which Counterparty
provides the written notice described in Section 9(i)(i)(A) above) with respect
to the portion of the Transaction corresponding to a number of Options (the
“Affected Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Notes [minus the “Affected Number of Options” (as defined in the
Base Call Option Confirmation), if any, that relate to such Affected Convertible
Notes]23 and (y) the Number of Options as of the Conversion Date for such Early
Conversion;

(C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note and (ii) the number of Shares delivered (if any) to the Holder
(as such term is defined in the Indenture) of an Affected Convertible Note upon
conversion of such Affected Convertible Note (including for such purposes taking
into account any applicable adjustments to the Conversion Rate pursuant to
Section 14.03 of the Indenture), multiplied by the Applicable Limit Price, minus
(y) USD 1,000;

(D) Counterparty shall notify Dealer (which notice may, for the avoidance of
doubt, be by email) of the amount of cash, if any, paid to the Holder and the
number of Shares, if any, delivered to the Holder, in each case as described in
clause (3) of the foregoing Section 9(i)(i)(C), prior to relevant Early
Termination Date;

(E) for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

(F) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

(ii)  Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture and such event
of default results in the Convertible Notes being accelerated and declared due
and payable, then such event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement (which Early Termination Date shall be
on or as promptly as reasonably practicable after Dealer becomes aware of the
occurrence of such acceleration).

 

23 

Include in Additional Call Option Confirmation only.

 

25

--------------------------------------------------------------------------------

(iii)  Within seven Scheduled Trading Days following any Repayment Event (as
defined below), Counterparty may, at its option, notify Dealer of such Repayment
Event and the aggregate principal amount of Convertible Notes subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that
Counterparty shall timely provide a Repayment Notice in connection with any
redemption of the Convertible Notes pursuant to the Indenture. Any Repayment
Notice shall contain an acknowledgement by Counterparty of its responsibilities
under applicable securities laws, and in particular Section 9 and Section 10(b)
of the Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Repayment Notice and the representations by Counterparty set
forth in Section 8(a)(vi) as of the date of such Repayment Notice. [Any
Repayment Notice delivered to Dealer pursuant to the Base Call Option
Confirmation shall be deemed to be a Repayment Notice pursuant to this
Confirmation and the terms of such Repayment Notice shall apply, mutatis
mutandis, to this Confirmation]24. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section ‎9(i)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the later of (x) the related repurchase settlement
date for the relevant Repayment Event and (y) the date on which Counterparty
provides the Repayment Notice described in this Section ‎9(i)(iii)) as an Early
Termination Date with respect to the portion of the Transaction corresponding to
a number of Options (the “Repayment Options”) equal to the lesser of (A) [(x)]
the aggregate principal amount of such Convertible Notes specified in such
Repayment Notice, divided by USD 1,000, minus (y) the number of “Repayment
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes]25, and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such date, the Number
of Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event, (3) no adjustments to the Conversion Rate
have occurred pursuant to an Excluded Provision, (4) the corresponding
Convertible Notes remain outstanding, (5) the relevant Repayment Event and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred and (6) the
terminated portion of the Transaction were the sole Affected Transaction.

(iv)  “Repayment Event” means that (i) any Convertible Notes are repurchased or
redeemed (whether in connection with or as a result of a fundamental change,
howsoever defined, or in connection with a redemption of the Convertible Notes
pursuant to the Indenture or for any other reason) by Counterparty or any of its
subsidiaries, (ii) any Convertible Notes are delivered to Counterparty in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (iii) any principal of any of the
Convertible Notes is repaid prior to the final maturity date of the Convertible
Notes (other than as a result of an acceleration of the Convertible Notes that
results in an Additional Termination Event pursuant to Section 9(i)(ii)) or (iv)
any Convertible Notes are exchanged by or for the benefit of the “Holders” (as
defined in the Indenture) thereof for any other securities of Counterparty or
any of its subsidiaries (or any other property, or any combination thereof)
pursuant to any exchange offer or similar transaction Notwithstanding anything
to the contrary in the Equity Definitions, if, as a result of an Extraordinary
Event, the Transaction would be cancelled or terminated (whether in whole or in
part) pursuant to Article 12 of the Equity Definitions, an Additional
Termination Event (with the Transaction (or portion thereof) being the Affected
Transaction, Counterparty

 

24 

Include for Additional Call Option Confirmation.

25 

Include for Additional Call Option Confirmation.

 

26

--------------------------------------------------------------------------------

being the sole Affected Party and Dealer being the party entitled to designate
an Early Termination Date pursuant to Section 6(h) of the Agreement) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transactions.

(j)  Amendments to Equity Definitions.

(i)  Solely in respect of adjustments to the Cap Price pursuant to Section 9(x),
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the Issuer’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Issuer’s own operations.”

(ii)  Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
inserting “(1)” immediately following the word “means” in the first line thereof
and (2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

(iii)  Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

(iv)  Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1)
adding the word “or” immediately before subsection “(B)”, (2) deleting the comma
at the end of subsection (A), (3) deleting subsection (C) in its entirety, (4)
deleting the word “or” immediately preceding subsection (C) and (5) replacing
the words “either party” in the last sentence of such Section with “Dealer”.

(k)  No Setoff.  Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

(l)  Alternative Calculations and Payment on Early Termination and on
Certain  Extraordinary Events.  If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to all holders of Shares consists solely of cash, (ii) an Announcement
Event, Merger Event or Tender Offer that is within Counterparty’s control, or
(iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(a)(vi) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section

 

27

--------------------------------------------------------------------------------

12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of the
Agreement, as the case may be, shall apply.

Share Termination Alternative: If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price.  The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

Failure to Deliver: Applicable

Other applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.  “Share Termination Settled” in relation
to the Transaction means that Share Termination Alternative is applicable to the
Transaction.

(m)  Waiver of Jury Trial.  Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction.  

 

28

--------------------------------------------------------------------------------

Each party (i) certifies that no representative, agent or attorney of either
party has represented, expressly or otherwise, that such other party would not,
in the event of such a suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party have been induced to
enter into the Transaction, as applicable, by, among other things, the mutual
waivers and certifications provided herein.

(n)  Registration.  Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on advice of counsel, the Shares  (the
“Hedge Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election, either (i) in order to allow Dealer to
sell the Hedge Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and enter into a customary agreement, in form and substance
commercially reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering for companies of a
similar size in a similar industry; provided, however, that if Dealer, in its
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities for companies of a similar size in a similar
industry, in form and substance commercially reasonably satisfactory to Dealer
(in which case, the Calculation Agent shall make any commercially reasonable
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement for companies of a similar size in a similar industry), or (iii)
purchase the Hedge Shares from Dealer at the then-current market price on such
Exchange Business Days, and in the amounts and at such time(s), requested by
Dealer.

(o)  Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(p)  Right to Extend.  Dealer may postpone or add, in a commercially reasonable
manner, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in the case of clause (i), in its commercially reasonable judgment
or, in the case of clause (ii), based on advice of counsel, that such action is
reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market (but only if there
is a material decrease in liquidity relative to Dealer’s expectations on the
Trade Date) or (ii) to enable Dealer to effect purchases of Shares in connection
with its commercially reasonable hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements of organizations with jurisdiction over Dealer or
its affiliates, or with related policies and procedures would generally be
applicable to counterparties similar to Counterparty and/or transactions similar
to the Transaction; provided that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 40 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be; provided further that any such postponement or addition may only be in
whole, and not in part, in the case of any event described in clause (ii)
relating solely to a self-regulatory requirement applicable to Dealer.

(q)  Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the

 

29

--------------------------------------------------------------------------------

claims of common stockholders of Counterparty in any United States bankruptcy
proceedings of Counterparty; provided that nothing herein shall limit or shall
be deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to the Transaction;
provided further that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.

(r)  Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(s)  Notice of Certain Other Events. Counterparty covenants and agrees that:

(i)  promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration actually received by holders of Shares upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii)  (A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

(t)  Wall Street Transparency and Accountability Act.  In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)  Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

30

--------------------------------------------------------------------------------

(v)  Early Unwind. In the event the sale of the [“Firm
Securities”]26[“Additional Securities”]27 (as defined in the Purchase Agreement)
is not consummated with the Initial Purchasers for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to Section
9(a), in each case by 5:00 p.m. (New York City time) on the Premium Payment
Date, or such later date as agreed upon by the parties (the Premium Payment Date
or such later date the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

(w)  Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(x)  Other Adjustments Pursuant to the Equity Definitions.  Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event,”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (subject to Section 9(j)(i)), and upon the occurrence of a
Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions (subject to Section 9(j)(i)),
the Calculation Agent shall determine in a commercially reasonable manner
whether such occurrence or declaration, as applicable, has had a material
economic effect on the Transactions and, if so shall adjust the Cap Price to
preserve the fair value of the Options; provided that in no event shall the Cap
Price be less than the Strike Price; provided further that any adjustment to the
Cap Price made pursuant to this Section 9(x) shall be made without duplication
of any other adjustment hereunder (including, for the avoidance of doubt,
adjustment made pursuant to the provisions opposite the captions “Method of
Adjustment,” “Consequences of Merger Events / Tender Offers” and “Consequences
of Announcement Events” in Section 3 above).

(y)  [Reserved.]28  [__________]29

(z)  [Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

(aa)  Risk Disclosure Statement. Counterparty represents and warrants that it
has received, read and understands the OTC Options Risk Disclosure Statement
provided by Dealer and a copy of the most recent disclosure pamphlet prepared by
The Options Clearing Corporation entitled “Characteristics and Risks of
Standardized Options”.]30

(bb)  Tax Matters.

(i)  Payee Representations:

 

26 

Insert for Base Call Option Confirmation.

27 

Insert for Additional Call Option Confirmation.

28 

Include for Morgan Stanley.

29 

Appropriate Dealer boilerplate to come, as applicable.

30 

Include for Morgan Stanley

 

31

--------------------------------------------------------------------------------

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Revenue Code and used in Section 1.1441-4(a)(3)(ii)
of the United States Treasury Regulations) for U.S. federal income tax purposes.

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:

[Dealer is a U.S. person (as that term is used in Section 1.1441-4(a)(3)(ii) of
the United States Treasury Regulations) for U.S. federal income tax purposes.]31

(ii)  Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed U.S. Internal Revenue Service Form W-9 (or successor thereto) and
Dealer agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered (i) on or before the date of execution of this Confirmation,
(ii) upon Counterparty or Dealer, as applicable, learning that any such tax form
previously provided by it has become obsolete or incorrect and (iii) upon
reasonable request of the other party.

(iii)  Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act.  “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Revenue Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Revenue
Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

(cc)  HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Revenue Code or any
regulations issued thereunder. For the avoidance of doubt, any such tax imposed
under Section 871(m) of the Revenue Code is a Tax the deduction or withholding
of which is required by applicable law for the purposes of Section 2(d) of the
Agreement.

(dd)  [QFC Stay Rules. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as Regulated Entity and/or Adhering Party as applicable to it
under the Protocol; (ii) to the extent that prior to the date hereof the parties
have executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Confirmation and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this

 

31 

Subject to update for foreign Dealers.

 

32

--------------------------------------------------------------------------------

Confirmation, and for such purposes this Confirmation shall be deemed a “Covered
Agreement,” Dealer shall be deemed a “Covered Entity” and Counterparty shall be
deemed a “Counterparty Entity.” In the event that, after the date of this
Confirmation, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between this Confirmation and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Confirmation” include any
related credit enhancements entered into between the parties or provided by one
to the other. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit
enhancements.]32

(dd)  

 

32 

To be updated for each Dealer, if applicable, based on relevant Dealer
boilerplate.

 

33

--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

Very truly yours,

[Morgan Stanley & Co. LLC]33 [Dealer]

By:

 

Authorized Signatory

Name:

 

Accepted and confirmed
as of the Trade Date:

Zynga Inc.

By:

 

Authorized Signatory

Name:

 

 

33 

Include for Morgan Stanley

 

--------------------------------------------------------------------------------

[Annex A

 

Form of Guarantee]34

 

34 

To be included if applicable.

 